DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10 & 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- IA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the actionable terms at line 12 references to actionable terms at line 8 and actionable terms at line 11. It is unclear which one is being referenced.

Regarding claim 9, it is unclear whether one or more terms in the plurality of terms is selected based on a first word list and second word list in accordance with a first context and a second context as recited in claim 1 or a standard word list as recited in claim 9. 
For at least the reasons as noted, the feature as recited in claim 9 is considered as optional feature.

one or more terms in the plurality of terms is selected based on a first word list and second word list in accordance with a first context and a second context as recited in claim 1 or regular expressions as recited in claim 10.
For at least the reasons as noted, the feature as recited in claim 10 is considered as optional feature.

Regarding claim 16, 
1. 	Limitation the context references to other items in the claims. It is unclear what item is being referenced;	
2.	It is unclear whether one or more terms in the plurality of terms is selected based on a first word list as recited in claim 1 or the context associated with the first term as recited in claim 16.
For at least the reasons as noted, the feature as recited in claim 16 is considered as optional feature.

Regarding claim 17, it is unclear whether the one or more terms is selected in the plurality of terms as actionable terms as recited in claim 1 or in the second plurality of terms as the actionable terms as recited in claim 17.
Dependent claim 18 recites the features of claim 17. Claim 18 is rejected for at least the reasons as noted with regard to claim 17.
For at least the reasons as noted, the features as recited in claims 17 & 18 are considered as optional features.

Regarding claim 19, it is unclear whether one or more terms in the plurality of terms is selected based on a first word list as actionable terms as recited in claim 1 or a third word list and a fourth word list associated with the first term as actionable terms for a predetermined time period as 

Regarding claim 20, it is unclear whether the plurality of terms is to be communicated to the other user or a communication with another user as recited in claim 1.

Regarding claim 21, it is unclear whether receiving a plurality of terms that corresponds to a communication with another user as recited in claim 1 or received from the other user of a second electronic device as recited in claim 21. For at least the reasons as noted, the feature as recited in claim 21 is considered as optional feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 & 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARMARKAR et al. [US 2012/0094700 A1], hereinafter referred to as KARMARKAR.

one or more processors (KARMARKAR, ¶ 0080); memory (KARMARKAR, ¶ 0082); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to perform method of claim 1 (KARMARKAR, ¶ 0082). The method as taught in KARMARKAR reads on claims 1, 24-25 as shown below.

CLAIMS 1, 24-25
A method comprising:

at an electronic device with one or more processors and memory:

receiving a plurality of terms that corresponds to a communication with another user;





determining a current context of the plurality of terms; 

in accordance with a determination that the current context is a first context, selecting one or more terms in the plurality of terms based on a first word list as actionable terms;







in accordance with a determination that the current context is a second context, different from the first context, selecting one or more terms in the plurality of terms as actionable terms based on a second word list, different from the first word list; and



displaying the plurality of terms, wherein one or more of the actionable terms are visually distinguished from other terms.

KARMARKAR 
A method (KARMARKAR, FIG. 1) comprising:
at a device (KARMARKAR, ¶ 0047) with one or more processors (KARMARKAR, ¶ 0080) and memory (KARMARKAR, ¶ 0082):
a text message comprising a plurality of words, such as “you are really cold man, meet me here”, as shown in FIG. 6B that corresponds to a text message service with another user such as Bob (KARMARKAR, ¶ 0064), wherein the text message is received at a sender device 600 (KARMAKAR, ¶¶ 0065);
wherein context of the text message is determined by matching with a corresponding context-data type (KARMARKAR, ¶ 0034); 

wherein based on a determination that the context is location type, “here” is selected from “you are really cold man, meet me here” based on location data corresponding to location type (KARMARKAR, ¶¶ 0034 & 0067), wherein “here” is modified to indicate a linkage for selection to acquire location data by underlining the word “here” (KARMAKAR, ¶¶ 0066[Wingdings font/0xE0] 0068);
wherein “you are really cold man, meet me here” is displayed as in FIG. 6B (KARMARKAR, ¶ 0067), wherein “here” is visually distinguished from other terms by 



Regarding claim 2, KARMARKAR further discloses the step of obtaining content associated with one or more of the actionable terms, e.g., a linkage for selection to acquire location is obtained (KARMARKAR, ¶¶ 0039, 0040 & 0068).

Regarding claim 3, KARMARKAR further discloses the step of communicating the plurality of terms and the obtained content to the other user (KARMARKAR, ¶¶ 0039, 0042 & 0067).

Regarding claim 4, KARMARKAR further discloses that the content comprises obtaining a link to additional content associated with one or more of the actionable terms (KARMARKAR, ¶ 0040).

Regarding claim 5, KARMARKAR further discloses that the link comprises a link to an application on the electronic device (KARMARKAR, ¶ 0037).

Regarding claim 6, KARMARKAR further discloses that 
prior to obtaining the content associated with the one or more of the actionable terms, receiving a selection of the one or more of the actionable terms (KARMARKAR, ¶ 0040); and
in response to receiving the selection of the one or more of the actionable terms, obtaining the content associated with the selected actionable terms (KARMARKAR, ¶ 0040).

selection of an actionable term causes performance of an operation associated with the selected actionable term (KARMARKAR, ¶ 0068).

Regarding claim 8, KARMARKAR further discloses the steps of 
detecting a selection of one of the actionable terms (KARMARKAR, ¶ 0068); and
in response to the selection, performing an operation associated with the selected actionable term, wherein the operation is dependent on a type of the selected actionable term (KARMARKAR, ¶ 0068).

Regarding claims 9, 10, 17-19 & 21, the features as recited are optional features. Therefore, whether KARMARKAR discloses the features of claims 9, 10 & 17-18, KARMARKAR still reads on the claimed invention.

Regarding claim 11, KARMARKAR further discloses that the first and second contexts are based on one or more of activities of a user of the electronic device, a time of day, a currently-utilized application on the electronic device, current news events, calendar information on the electronic device, location interests of a user of the electronic device, and content on the electronic device, e.g., the first and second context based on content such as temperature and location associated with the device (KARMARKAR, ¶ 0068).

Regarding claim 13, KARMARKAR further teaches that the first and second word lists are provided by one or more applications on the electronic device (KARMARKAR, ¶ 0037).

a first application on the electronic device and a second application on the electronic device provide different word lists (KARMARKAR, ¶ 0037).

Regarding claim 15, KARMARKAR further teaches that the plurality of terms that corresponds to the communication with the other user is received from a second electronic device, e.g., the text message is received at the addressed devices (KARMARKAR, ¶ 0042), and the first and second word lists are based on information from the second electronic device, e.g., temperature data corresponding to temperature type and location data corresponding to location type (KARMARKAR, ¶¶ 0034 & 0066[Wingdings font/0xE0]0067) is from the device as shown in FIG. 1.

Regarding claim 16, KARMARKAR further discloses the step of determining a context associated with a first term in the plurality of terms (KARMARKAR, ¶¶ 0034 & 0066). Limitation selecting the one or more terms based on the context associated with the first term is optional. Therefore, whether KARMARKAR discloses this step, KARMARKAR still reads on the claimed invention.

Regarding claim 20, KARMARKAR further teaches that the plurality of terms is to be communicated to the other user from the electronic device, e.g., the text message sent to the addressed devices (KARMARKAR, ¶ 0042), and the first word list and the second word list correspond to a user of the electronic device (KARMARKAR, ¶¶ 0027, 0034 & 0066[Wingdings font/0xE0]0067).

Regarding claim 21, KARMARKAR further discloses that the plurality of terms is received from the other user of a second electronic device, e.g., the text message is received at the addressed device (KARMARKAR, ¶ 0042), and the first word list and the second word list correspond to the other user of the second electronic device (KARMARKAR, ¶¶ 0027, 0034 & 0066[Wingdings font/0xE0]0067).

Regarding claim 22, KARMARKAR further teaches that the first word list and the second word list correspond to a user of the electronic device and the other user of a second electronic device, e.g., temperature data corresponding to temperature type and location data corresponding to location type corresponds to a user of the device and other user of addressed device as shown in FIG. 1 (KARMARKAR, ¶¶ 0034 & 0066[Wingdings font/0xE0]0067).

Regarding claim 23, KARMARKAR further teaches that the current context of the plurality of terms is based on one or more of: a current application on the electronic device, a time of day, one or more recently used applications on the electronic device, a location of the electronic device, and previously received terms on the electronic device, e.g., the context is based on location associated with the device (KARMARKAR, ¶ 0068).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KARMARKAR et al. [US 2012/0094700 A1], hereinafter referred to as KARMARKAR, in view of WEI et al. [US 2012/0143897 A1], hereinafter referred to as WEI.

Regarding claim 12, KARMARKAR does not explicitly teach the step of receiving updates to the first and second word lists at intervals of time.
WEI teaches that context data is updated at regular intervals (WEI, ¶ 0038).
Obviously, receiving updates at intervals of time could be applied to temperature data corresponding to temperature type and location data corresponding to location type.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in WEI into KARMARKAR in order to manage context data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            May 3, 2021